Citation Nr: 1103448	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from February 27, 1992, 
to September 30, 1997.

2.  Entitlement to a disability rating in excess of 50 percent 
for PTSD from October 1, 1997, to February 24, 2009.

3.  Entitlement to a disability rating in excess of 70 percent 
for PTSD from February 25, 2009, to the present.

4.  Entitlement to an effective date earlier than October 21, 
2009, for the grant of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 until October 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In May 1995 and April 1997, the Board remanded the case to the RO 
for further development.  The case was then returned to the Board 
for further appellate review.

In August 1992, the Veteran testified before a Decision Review 
Officer during a formal hearing, which was held at the RO.  A 
transcript of the hearing has been associated with the claims 
file.

In a November 1999 decision, the Board denied the claim for an 
increased disability rating for PTSD.  Thereafter, the Veteran 
appealed the Board's denial of his claim to the United States 
Court of Appeals for Veterans Claims (Court).  In January 2001, 
the Court issued an order vacating the Board's November 1999 
decision and remanded the case to the Board for consideration of 
the Veteran's claim pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  


In August 2001, the Board remanded the case to the RO for further 
development.

In a December 2002 decision, the Board denied the claim for an 
increased disability rating for PTSD.  In December 2003, the 
Court issued an order vacating the Board's December 2002 decision 
and remanding the matter for consideration by the Board.

The Board again remanded the case for additional development in 
May 2004 and March 2005.  The Board subsequently denied the claim 
in a December 2006 decision.

In February 2008, the Court issued an order vacating the Board's 
December 2006 decision and remanding the case for the Board's 
consideration.

In September 2008, the Board remanded the case to the RO for 
further development and adjudicative action.  In an April 2010 
Supplemental Statement of the Case, the RO affirmed the 
determination previously entered.  The case was then returned to 
the Board for further appellate review.

In an April 2010 rating decision, the disability rating for the 
Veteran's service-connected PTSD was increased by the RO from 30 
percent to 70 percent.  Applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim remains 
in controversy where less than the maximum available benefits are 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a May 2010 
correspondence, the Veteran indicated that he wished to continue 
the appeal.  As the Veteran has not withdrawn the appeal as to 
the issue of the disability rating greater than assigned, the 
issue therefore remains in appellate status.  

In August 2010, the Board remanded the appeal so that the Veteran 
could be afforded a previously requested Board hearing at the RO.  
In August 2010, the Veteran's accredited representative reported 
that the Veteran withdrew the requested hearing in a June 2010 
correspondence.  Therefore, the request for a Board hearing at 
the RO is deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that from February 
27, 1992, to September 30, 1997, the Veteran's PTSD more closely 
approximated definite impairments in the ability to establish or 
maintain effective relationships and definite industrial 
impairments, or occupational and social impairments with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.

2.  The preponderance of the evidence shows that from October 1, 
1997, to February 24, 2009, the Veteran's PTSD more closely 
approximated occupational and social impairment with reduced 
reliability and productivity.

3.  The preponderance of the evidence shows that from February 
25, 2009, to the present, the Veteran's PTSD more closely 
approximates occupational and social impairment with deficiencies 
in most areas.  

4.  An inferred claim for TDIU benefits was received on February 
27, 1992, the date of the Veteran's claim for an increased 
disability rating for his service-connected PTSD.

5.  The disability ratings assigned herein for the Veteran's 
service-connected PTSD from February 27, 1992, to February 24, 
2009, fail to meet the minimum percent requirements on a 
schedular basis for TDIU benefits and the preponderance of the 
evidence does not demonstrate that referral for extra-schedular 
consideration for warranted for this time period.


6.  By this decision the Veteran's service-connected PTSD is 
rated as 70 percent disabling from February 25, 2009, and he is 
shown to be unable to secure or follow a substantially gainful 
occupation as of that date as a result of his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  From September 27, 1992, to September 30, 1997, the criteria 
for a disability rating in excess of 30 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (1996) 
(2010).

2.  From October 1, 1997, to February 24, 2009, the criteria for 
a 50 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.7, 
4.41, 4.130, Diagnostic Code 9411 (1996) (2010).

3.  From February 25, 2009, to October 20, 2009, the criteria for 
a 70 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.7, 
4.41, 4.130, Diagnostic Code 9411 (1996) (2010).

4.  From October 21, 2009, to the present, the criteria for a 
disability rating in excess of  70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (1996) (2010).

5.  The requirements for an earlier effective date of February 
25, 2009, but not earlier, for the grant of entitlement to a TDIU 
are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.340, 3.400, 4.16 (1995) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2001 and June 2004, the Veteran was 
notified of the information and evidence necessary to 
substantiate his claims.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of such 
worsening or increase has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In this case, the Veteran was provided pertinent information in a 
letter dated in December 2008, and in Supplemental Statement of 
the Cases dated in July 1998 and July 2006.  Specifically, VA 
informed the Veteran of the necessity of providing, on his own or 
by VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disability and the effect 
that the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical and 
lay evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.  Thereafter, his claims were readjudicated by way of 
an April 2010 Supplemental Statement of the Case.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  He was provided 
appropriate VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Factual Background

At the outset, the Board has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the medical evidence 
for the rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the instant claims.

By way of brief history, the RO received the Veteran's claim for 
an increased disability rating for his service-connected 
psychiatric disability on February 27, 1992.  By way of the March 
1992 rating decision, the previously assigned 30 percent rating 
was continued for the service-connected disability.  Thereafter, 
the Veteran appealed the assignment of the 30 percent rating, 
asserting that his mental disability warranted a higher rating.  
In the April 2010 rating decision, the RO assigned a 70 percent 
disability rating for the Veteran's PTSD and granted TDIU 
benefits, both effective October 21, 2009. 

VA outpatient treatment records dated from January 1990 to May 
1992 show that the Veteran reported having some psychiatric 
symptomatology.  During this time period, the Veteran was noted 
to be well groomed, pleasant, alert, oriented, and goal-directed, 
with good insight and judgment.  See VA treatment records January 
1990; October 1990; and March 1991.  A July 1990 treatment record 
shows that the Veteran did not demonstrate any evidence of a 
thought disorder.  On numerous occasions during this time period 
he reported that he was sleeping well and that he worked part-
time at a filling station.  See VA treatment records October 
1990; December 1990; May 1991; and November 1991.  An August 1991 
treatment record shows that he was without any emotional 
complaints.  His condition during this time period was described 
as stable and the Veteran reported working part-time.  In May 
1992, the Veteran did not demonstrate any overt evidence of 
anxiety or mood disorders; he reported that he wished to get 
service connection for a back disorder, as he could not work.

In a July 1992 letter, the Veteran's private treating physician, 
M.A.M., M.D., described the Veteran's psychiatric treatment and 
symptomatology.  He stated that the Veteran used medication to 
control his anxiety and that he had extreme emotional lability.  
His symptoms were also reported to include significant insomnia.  
The physician stated that the Veteran's anxiety was significant 
enough to interfere with his ability to function in his normal 
daily life.  He reported that the Veteran's worked in his 
brother's automotive service business, and that the Veteran was 
able to continue with this work simply because he worked with his 
brother.  The physician stated that the Veteran was otherwise 
unable to have any gainful employment at that time.  

The Veteran testified before a Decision Review Officer as to the 
severity of his disability during an August 1992 formal hearing.  
The Veteran stated that he was bothered by loud noises and had an 
exaggerated startle response; he also reported having daily 
anxiety and flashbacks of his military experiences, along with 
nightmares.  He reported that he worked for his brother at a 
automotive service station.  While he reported that he only 
worked part-time due to his nerves, he also reported that he 
could still work full time and do well.  The Veteran also 
testified that he played golf approximately once a week, attended 
church weekly, and had some friends whom he saw frequently.  

In an August 1992 statement, the Veteran's brother reported that 
the Veteran had been under a doctor's care since he was 
discharged from a Navy hospital with back and nerve problems.

In September 1992, the Veteran underwent a VA PTSD examination, 
at which time the claims file was reviewed.  At that time, his 
major complaint was his back problem and how it would affect his 
ability to work.  He reported that he had worked for thirty-nine 
years at his brother's service station, in what he described as a 
"rather sheltered work situation."  The Veteran stated that he 
performed most activities related to work at a service station, 
with the exception of activities involving bending and lifting.  
He stated that prior to working with his brother, he worked 
briefly as a clerk.  The Veteran's psychiatric symptomatology was 
noted to include:  daily thoughts of his military experiences; 
avoidance of military-related news programs and movies; combat 
nightmares approximately three times per week; flashbacks; 
irritability; occasional depression; difficulty getting along 
with customers; expectations of a shortened life expectancy; 
intolerance of noise, crowds, and funerals; and a desire to be 
alone.  He stated that he enjoyed working in his yard, fishing, 
and golfing.  The Veteran reported that he was active in his 
church and had a few friends.

On the mental status examination, the Veteran was noted to be 
soft spoken, pleasant, immediately engaging, and well dressed.  
His mood was mildly dysphoric with some slight restriction of his 
affect; however, his affect was appropriate to the situation.  
The Veteran was quiet, but articulate; his speech was relevant, 
coherent, and goal directed.  There was no indication of a 
thought disturbance or perceptual problem.  The Veteran denied 
having any suicidal or homicidal ideations, and there were no 
obsessions, compulsions, phobias, or psychosomatic trends 
observed.  His intellect was estimated to be within normal limits 
and commensurated with his twelfth grade education.  Memory for 
remote events and recent recall were good.  Judgment was good and 
insight was fair.  The impression was PTSD, chronic and 
episodically moderate, noted to have been previously diagnosed as 
anxiety neurosis.  The Veteran's GAF score was estimated at 65 
during the examination and during the previous year.

In March 1993, the Veteran underwent a private psychiatric 
examination, completed by J.H., Ph.D.  The Veteran reported that 
he was married and that he worked approximately forty hours per 
week at his brother's service station, as he "couldn't hold a 
regular job with anyone."  He indicated that he worked the 
hydraulic wrecker.  He stated that most work he had attempted was 
"confining" and that he "couldn't stand it."  He stated that 
he also golfed once a week.  The mental status evaluation 
revealed that the Veteran was calm and pleasant, with a slightly 
flattened affect.  He was alert and oriented in all spheres.  His 
speech was low and fairly soft in volume, but normal in rate; no 
speech defects were noted.  Content of thought followed the line 
of questioning with minimal to moderate spontaneity.  His thought 
process was logical and lucid, with no signs of a thought 
disorder or psychotic processing.  The Veteran denied 
experiencing any hallucinations or suicidal ideations.  While he 
was able to recall three objects immediately, he could not recall 
any objects after a five minute delay.  His judgment appeared 
slightly impulsive and he demonstrated little to no insight.  The 
Veteran reported experiencing sleep disturbances.  

Following the examination, the impression was psychological 
factors affecting physical condition, depression, and rule out 
PTSD.  The examiner stated that a strong depressive process was 
apparent, along with strong obsessive-compulsive features.  He 
noted that the Veteran expressed many physical complaints.  The 
Veteran appeared to experience significant distress in social 
situations and was likely to be introverted with poor social 
skills.

Subsequently, in a November 1994 VA treatment record the Veteran 
was described as mildly anxious.  He reported continued 
difficulty sleeping.  The assessment was PTSD with persistent 
insomnia.

In August 1995, the Veteran underwent a VA mental disorders 
examination.  The examiner reviewed the Veteran's claims file and 
consulted with the Veteran's treating physician, who described 
the Veteran's condition as relatively stable.  The Veteran stated 
that it was "hard to describe" his current symptoms; he 
reported that he relieved his trauma, had difficulty sleeping, 
and experienced nightmares and insomnia.  He stated that 
intrusive memories of his combat experiences lead him to forget 
what he was doing and to lose things during the day.  He reported 
being irritable with others and that he preferred being alone.  
However, he stated that he golfed with one of his several 
friends.  He reported the ability to feel close to his family, 
although not to other people.  His dislike of crowds and 
avoidance of war-related movies were noted.  The Veteran stated 
that he worked at a service station he owned with his brother, 
and that he had decreased his work load to three days a week a 
few years prior due to a back problem.  The Veteran reported that 
he attended church, where he was a deacon up until four or five 
years prior following a conflict with an elder.  

On the mental status examination, the Veteran was neatly dressed, 
with a constricted and guarded affect.  His speech was 
nonspontaneous, even with prompting and direct questioning.  
There was no evidence of a thought disorder, delusions, or 
hallucinations.  The Veteran recalled one of three words 
spontaneously after five minutes, a second word with a prompt, 
but was unable to recall the third word.  The Veteran denied 
having homicidal or suicidal ideations.  The examiner concluded 
that there was no doubt that the Veteran suffered from PTSD.  He 
stated that there did not appear to be strong evidence that the 
Veteran would be unable to tolerate any employment whatsoever 
outside of the service station he owned with his brother.  The 
examiner noted that the Veteran apparently never really attempted 
other work.  His GAF score was 55, with moderate difficulty in 
social and occupational functioning, marked by irritability and a 
tendency to withdraw.

The Veteran's PTSD was further assessed during an October 1, 1997 
VA examination, at which time he reported experiencing continuing 
psychiatric symptoms since his military service.  He reported his 
symptoms to include:  difficulty sleeping; recurrent nightmares 
of military experiences; intrusive thoughts; a preference to be 
alone; a dislike of crowds; increased startle response with loud 
noises; irritability; withdrawal; and decreased concentration.  
He reported working for his family's service station business for 
the past forty-five years, performing various jobs.  According to 
the Veteran, he no longer drove the service truck because it 
reminded him of traumatic in-service events.  He stated that he 
had not worked consistently for forty-five years for various 
reasons, to including his back pain.  The Veteran stated that he 
had hobbies and that he continued to enjoy fishing.  He was noted 
to have been married for forty-seven years.  On the mental status 
examination, the Veteran described his mood as "not the best," 
ranking it as a four out of ten.  His affect was constricted and 
his speech was regular in rate and rhythm.  He did not 
demonstrate a looseness of associations or flight of ideas.  The 
Veteran denied any auditory or visual hallucinations, as well as 
any suicidal or homicidal ideations.  His memory was intact for 
one out of three objects after five minutes.  His insight and 
judgment were characterized as good.  The GAF score was reported 
as ranging from 50 to 55.  The examiner concluded that the 
Veteran had moderate symptoms and moderate difficulty in social 
and occupational functioning, which was enhanced by his 
withdrawal and irritability.  The examiner stated that it did not 
appear that the Veteran could not tolerate gainful employment 
outside of his family's business, but that he had never engaged 
in such employment. 

In support of his claim, the Veteran submitted a second letter 
from Dr. M.A.M. dated in July 1998.  The doctor stated that the 
Veteran continued to have PTSD and that he was able to have some 
gainful employment only due to the business with his brother.  He 
stated that the Veteran assisted in the business by only 
performing very light remedial activities.  Dr. M.A.M. stated 
that the Veteran continued to have anxiety and PTSD 
symptomatology, which he believed would continue indefinitely 
into the future.  

In August 2004, the Veteran underwent an additional VA PTSD 
examination.  His psychiatric symptomatology was significant for 
sleep disturbances, intrusive thoughts, and a preference to be 
alone.  He was noted to be married and to have children and 
grandchildren, relationships which he described as good.  The 
examiner noted that the Veteran enjoyed playing golf.  He denied 
a history of violence, suicidal or homicidal tendencies and 
ideations.  The Veteran stated that he no longer worked in a 
business that he owned with his brother because he found it 
difficult to get along with other people.

The mental status examination revealed that the Veteran was 
oriented in all spheres and that he demonstrated coherent, 
relevant, and goal-directed speech.  He appeared agitated and 
irritable as to why he had to appear for the examination, and he 
declined to perform several aspects of the examination.  His 
speech was normal in rate, volume, and tone, although it appeared 
somewhat agitated and irritated.  There was no evidence of a 
thought disorder or any difficulty communicating.  The Veteran 
denied having hallucinations or delusions.  He demonstrated good 
eye contact and appeared able to maintain has own personal 
hygiene without assistance.  He reported some short-term memory 
loss, but the examination of his memory was not performed due to 
his refusal to participate.  The Veteran denied having obsessive 
or ritualistic behaviors.  He reported that he was depressed and 
anxious, but that he was able to control his impulses.  The 
Veteran's insight appeared concrete and his judgment seemed poor.  
The examiner reported the Veteran's GAF score as 60, due to his 
age.  The examiner stated that the Veteran was not very 
cooperative during the examination, and thus psychometrics was 
not offered.  He stated that he could not ascertain whether the 
Veteran had the ability to engage in gainful employment outside 
of his family's business, as he had never attempted to work in 
any other occupation.  The examiner noted, however, that the 
Veteran was able to play golf.  He concluded that the Veteran's 
symptoms were of moderate severity.     

Associated with the claims file are June 2008 private medical 
records, which reveal that Veteran requested a psychiatric 
evaluation for the purpose of obtaining increased VA disability 
benefits.  The Veteran presented to the evaluation with a neat 
appearance and was appropriately groomed and dressed.  These 
records document the Veteran's reports of experiencing frequent 
flashbacks, nightmares, depression, an increased startle 
response, and problems with his memory since his military 
service.  He reported that he was unable to attend college or do 
things that he wanted to do because of his PTSD.  Although he 
reported being treated for depression in the past, he did not 
report any symptoms of depression during the evaluation.  No 
symptoms of anxiety, disturbances in personality, psychoses, or 
behavior problems were reported.  The Veteran reported that he 
often had difficulty sustaining his attention and organizing 
tasks and activities.  He also responded that he was often 
forgetful in his daily activities.  He reported having memory and 
concentration problems due to an in-service concussion.  His 
affect was appropriate; his mood was cooperative, cheerful, and 
calm; and his speech was normal for age and intellect.  His 
judgment and insight were good.  He demonstrated an impaired 
recent memory, and was noted to report having short-term and 
long-term memory problems ever since his military service.  The 
Veteran denied any suicidal or homicidal ideations.  He reported 
using antidepressants in the past, but that they did not help.  
Following the examination, the GAF score was recorded as 70.  

The Veteran underwent an additional VA PTSD examination on 
February 25, 2009.  He reported feeling depressed "off and on," 
but denied crying spells or suicidal thoughts.  He was noted to 
be married and to have good relationships with his wife, 
children, and siblings.  He reported that he had friends, with 
whom he and his wife spent time with every week.  He also 
reported fishing once a week, doing yard work, and attending 
church weekly.  He denied a history of violence or 
assaultiveness.

On the psychiatric examination, the Veteran appeared neat and was 
appropriately dressed.  His speech was spontaneous, clear, and 
coherent.  He made good eye contact with the examiner and was 
cooperative and friendly.  His affect was flat.  He refused to 
perform testing involving serial 7s after the examiner explained 
the exercise in three different manners.  The Veteran stated that 
he had problems with reading and memory; he noticed these 
problems during his attempt at college, although he did not have 
these difficulties in high school.  His thought process and 
content were unremarkable.  The Veteran was determined to be of 
average intelligence and was noted to understand the outcome of 
his behavior.  He reported having difficulty initiating and 
maintaining sleep.  He did not demonstrate any inappropriate 
behaviors during the examination.  The examination was negative 
for evidence of panic attacks, delusions, obsessive or 
ritualistic behaviors, or suicidal or homicidal thoughts.  The 
Veteran demonstrated good impulse control and the ability to 
maintain minimum personal hygiene.  The examiner stated that 
overall, the Veteran appeared to be cognitively intact.  His long 
term memory was failing for dates; however, his working memory 
appeared intact.  His PTSD symptoms were noted to include the 
following:  recurrent intrusive thoughts; recurrent nightmares; 
efforts to avoid thoughts or feelings associated with his trauma; 
efforts to avoid activities that would arouse recollections of 
trauma; feelings of detachment or estrangement from others; 
difficulty falling or staying asleep; and irritability or 
outburst of anger.  

The Veteran reported that he no longer worked, but that he 
previously worked doing bookkeeping in his family's service 
station.  He indicated that he did not have any other jobs after 
his separation from service.  He stated that he attempted to 
attend college after service, but that he had academic 
difficulties and struggled with reading and retention.  He stated 
that when he worked with his brother, he kept the books, pumped 
gas, managed income taxes, and performed minor work on cars.  
When working, he stated that he had difficulty getting along with 
people.  He reported that he was retired.

Following the examination, the diagnosis was PTSD, chronic and 
moderate, and dysthymic disorder.  His GAF score was 55.  The 
examiner stated that the Veteran appeared to have a learning 
disability, as evidenced from his discussion of doing well in 
high school but having difficulty with reading and retention in 
college.  The examiner indicated that if the Veteran was unable 
to work it would be due more to his age and to his learning 
disability than to the affects of PTSD.  He noted that the 
Veteran previously worked with his brother in a garage, where he 
kept the books and managed light mechanical work.  The examiner 
supposed that bookkeeping would be a transferable skill in that 
it could be used in other environments.  However, based on 
today's reliance on technology, this would require special skill 
and training.  The examiner stated that this would then pose a 
special problem because the Veteran's ability to learn was 
compromised by his likely undiagnosed learning disability.  

The examiner went on to opine that the intensity of the Veteran's 
PTSD varied between moderate and severe.  The Veteran most often 
reported it as moderate.  The examiner also noted the Veteran's 
report of depression secondary to his low self esteem, as he felt 
like a failure having not gone to college.  The examiner 
concluded that this was not service related.  The examiner 
further stated that the Veteran's PTSD was responsible for his 
social detachment, avoidance of crowds, limited ability to get 
along with others, and lack of involvement in recreational 
activities.  

The examiner further commented on the effects of the Veteran's 
PTSD on his occupational and social functioning.  She concluded 
that there was not a total occupational and social impairment due 
to PTSD.  Additionally, the Veteran's PTSD symptoms did not 
result in deficiencies in judgment, thinking, family relations, 
work, school, or mood.  The examiner also concluded that the 
Veteran's PTSD did not cause reduced reliability and 
productivity.  She concluded that there was an occasional 
decrease in the Veteran's work efficiency and some intermittent 
periods of inability to perform occupational tasks due to his 
PTSD symptoms with generally satisfactory functioning.  She 
reiterated that if the Veteran was unable to work it was due more 
to his age and to his learning issues.  

In April 2009, the Veteran's wife submitted a statement in which 
she described the Veteran's PTSD symptomatology.  She described 
him as having increased depression as he continued to age and 
experience declining health.   She stated that he was morose, 
bitter, and withdrawn.  She reported that the Veteran showed 
little interest in his present environment, people, or events.  

A VA social and industrial survey was completed in April 2009 at 
the Veteran's home.  He appeared neat in dress and appearance and 
was cooperative.  He demonstrated a flattened affect when 
describing his military experiences and stated that he continued 
to have nightmares regarding his service.  During the 
examination, the Veteran described his military history, which 
included experiencing a bombing of his ship.  He stated that he 
was knocked unconscious during this event for an undetermined 
amount of time.  He essentially reported that he did not receive 
immediate medical attention, but that he was hospitalized some 
time later.  He stated that he attempted college following his 
military service but that he had problems with retention.  The 
Veteran stated that he later went into business with his brother, 
where he worked as the bookkeeper.  He stated that the business 
closed six to eight years prior because the building was in the 
way of road construction.  The examiner determined that the 
Veteran was not a good historian regarding the details of his 
employment, as he became confused about the dates and wages he 
earned while working.  

The Veteran was noted to be married and to attend church weekly.  
He reported that he did not attend any type of structured support 
group other than church.  His relationship with his wife was 
described as supportive and loving and the Veteran reported 
enjoying spending time with his family.  

The examiner concluded that the Veteran likely incurred a head 
injury during his military service, although it was unknown 
whether the injury was confirmed in his service treatment 
records.  He stated that cognitive deficits were now known to be 
common after such injures.  According to the examiner, the 
Veteran's loss of consciousness classified as severe and may have 
been overlooked due to the nature of the circumstances 
surrounding the event.  The examiner stated that the Veteran's 
claim of being unable to attend college or sustain employment was 
consistent with others who had sustained head injuries.  He 
essentially indicated that the Veteran's work with his brother 
allowed for flexibility, as it was self-paced and allowed him to 
work on "good days."  The examiner stated that it was possible 
that the Veteran's earning potential would have been hampered 
even if he had not had the closed head injury.

The examiner further stated that the Veteran's presented with 
PTSD ruminations and preoccupation in combination with the 
residuals of the closed head injury he incurred during World War 
II.  He stated that this was a barrier to the Veteran seeking 
higher paying jobs and advancement in his career.  The examiner 
further stated that the Veteran appeared to structure his past 
work environment by engaging in jobs that were not too demanding 
or working with his brother who understood his PTSD and memory 
deficits. 

A second VA social and industrial survey examination was 
performed in July 2009.  During the examination, the Veteran was 
cooperative and friendly, and exhibited appropriate eye contact.  
He reported that he was previously self employed as a bookkeeper 
at a service station he owned with his brother.  He stated that 
he was able to work at his own pace.  He reported that he retired 
due to medical reasons and his age.  The Veteran reported having 
nightmares and flashbacks of an in-service incident, during which 
the ship he served on was hit by a torpedo.  He stated that he 
became unconscious during the incident and later suffered memory 
difficulties.  He reported that he was irritable at times and 
that he avoided interacting with others.  He was noted to have 
limited relationships due to his irritability.  

With regards to social functioning, the examiner noted that 
Veteran presented with sleep disturbances, flashbacks, 
irritability, social detachment, and depression.  

On the mental status examination, the Veteran exhibited a 
depressed mood, memory difficulties, a lack of concentration, 
irritability, and agitation.  He became easily agitated during 
the examination and initially presented with a grouchy attitude.  
Following the examination, the examiner determined that the 
Veteran would likely experience difficulty maintaining gainful 
employment due to his PTSD and age.  He concluded that the 
Veteran was unable to complete college due to his psychiatric 
symptoms.  According to the examiner, the Veteran's physical 
health and cognitive difficulties impacted his social 
functioning.  

In October 2009, the claims file was reviewed by a VA examiner 
for the purpose of obtaining a medical opinion clarifying the 
reason for the Veteran's inability to work.  The examiner noted 
that there were multiple opinions of record as to this issue.  In 
his discussion of the medical evidence of record, the examiner 
highlighted the February 2009 VA examiner's opinion that the 
Veteran appeared to have a learning disability and essentially 
that he was unable to work due to the learning disability and his 
age.  Following her review of the claims file, the examiner 
concluded that while it was possible that the Veteran had an 
undiagnosed learning disability, it was not probable.  She 
explained that evidence of learning disabilities is often noted 
in childhood or high school and does not usually first show in 
college.  She stated that it could manifest in that manner, but 
that more often it manifested as previously noted.  The examiner 
stated that it was more likely, given the military trauma, that 
the extreme effects of PTSD impaired his ability to navigate 
academia and substantial work activity.  The effects of PTSD were 
noted to include:  sleep disturbances, which negatively affect 
concentration; poor concentration, which negatively affects 
recall and retention; and distress in social circumstances, which 
will also create a sense of being on guard and feeling unsafe.  
The examiner went on to state that the extreme and chronic 
affects of the PTSD were substantial and severe enough alone to 
grossly limit and impair the Veteran's ability to adequately 
navigate typical and usual work settings and work stress.  She 
reiterated that due to the lasting and severe effects of the 
PTSD, the Veteran was not able to manage gainful work, as it 
impaired his ability to concentrate, track and retain 
information, and feel comfortable enough socially to establish 
and maintain effective work relationship.  The examiner relayed 
that the Veteran was even uncomfortable working with customers in 
his family owned business.  She opined that he was able to 
maintain this position for a long period of time because he 
essentially worked for himself and with minimal stress and 
pressure.  She noted that he had not demonstrated the ability to 
work in other more typical, higher stress work settings.  She 
ultimately concluded that he was not able to work.  

In a May 2010 statement, the Veteran's brother described his work 
with the Veteran in their co-owned service station.  His brother 
reported that the Veteran kept the books and that he allowed the 
Veteran to "let him do what he could handle."  He stated that 
the Veteran had personal problems.  His brother described 
handling public contact with customers and allowing the Veteran 
to go off by himself.  His brother stated that he had 
reservations about whether the Veteran could have worked anywhere 
else if he had not been there to protect him.

Associated with the claims file is a June 2010 letter from 
private psychologist J.M., PhD, HSPP, who indicated that he 
reviewed the claims file and spoke with the Veteran's wife for 
the purpose of clarifying the limitations the Veteran experiences 
due to his PTSD.  Specifically, he was requested to render an 
opinion regarding whether the Veteran's PTSD symptoms rendered 
him capable of only sheltered employment since at least 1988.  
The psychologist opined that it was more likely than not that the 
Veteran's PTSD rendered him capable of only sheltered employment 
since 1988 and probably earlier.  In rendering this opinion, the 
psychologist summarized the medical and lay evidence of record, 
as well as his conversations with the Veteran's wife regarding 
the Veteran's PTSD symptomatology.  Particularly, the examiner 
emphasized the Veteran's numerous reports essentially that he was 
only able to work in his family business, as he found other work 
"confining."  He also highlighted medical records dated 
throughout the pendency of the appeal indicating that the Veteran 
experienced impairments in social functioning due to his PTSD and 
had difficulty getting along with customers.  He ultimately 
concluded that the Veteran was only able to work because of the 
extraordinary support and special considerations provided by his 
brother.

Legal Criteria for an  Increased Disability Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992). 
 
Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

During the pendency of this appeal the VA issued revised 
regulations amending the section of the Rating Schedule dealing 
with mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52695-52702 (1996) (to be codified at 38 C.F.R. § 4.130).  
Where the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  VA may apply only the prior regulation to 
rate the Veteran's disability for periods preceding the effective 
date of the regulatory change, but must apply both criteria to 
the period after the effective date of the regulatory change and 
determine which is more favorable to the claimant. VAOPGCPREC 3-
00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003). 

In the decision below, the Board addresses the Veteran's claim 
for an initial increased disability rating under both the old and 
new criteria in the rating schedule.  Thus, there is no prejudice 
to the Veteran when the Board applies the regulatory revisions of 
November 7, 1996, in the adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Former Rating Criteria 

Under the version of the rating schedule in effect prior to 
November 7, 1996, a 30 percent disability rating is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.130 (1996). 
 
A 50 percent disability rating is warranted if the evidence 
demonstrates that the ability to establish or maintain effective 
or favorable relationships with people is considerably impaired 
and that by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to result in 
considerable industrial impairment.  Id. 
 
A 70 percent disability rating is warranted where the ability to 
establish and maintain effective or favorable relationships with 
people is severely impaired, or the psychoneurotic symptoms are 
of such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id. 
 
A 100 percent disability rating is warranted where attitudes of 
all contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions of 
aggressive energy) associated with almost all daily activities 
resulting in a profound retreat from mature behavior, or the 
individual is demonstrably unable to obtain or retain employment.  
Id.

Current Criteria 

The revised version of Diagnostic Code 9411, in effect since 
November 7, 1996, provides the following ratings for psychiatric 
disabilities.  A 30 percent disability rating is provided for 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130 (2010). 
 
A 50 percent disability rating is warranted if it is productive 
of occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id. 
 
A 70 percent disability rating contemplates occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id. 
 
A 100 percent disability rating contemplates total occupational 
and social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
American Psychiatric Association (DMS-IV).  That manual includes 
a Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV). 
 
A GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 
 
A score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers). 
 
A score of 61 to 70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
See Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994. 

Analysis- Disability Rating for PTSD February 27, 1992 to 
September 30, 1997

Having reviewed the foregoing, the Board finds that a disability 
rating in excess of 30 percent is not warranted for the Veteran's 
PTSD from the date the Veteran filed his claim, February 27, 
1992, until September 30, 1997, under either the old rating or 
the current rating criteria for psychiatric disabilities.  As 
noted above, the next-higher 50 percent disability rating is only 
warranted when the evidence demonstrates that the ability to 
establish or maintain effective or favorable relationships with 
people is considerably impaired and that by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, or the psychiatric disability results in 
occupational and social impairment with reduced reliability and 
productivity. 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996) and 
(2010).  

The evidence, overall does not show that the Veteran's disability 
more clearly approximated the criteria for the next-higher 50 
percent disability rating under any of the applicable rating  
criteria.  During this time period, the Veteran's PTSD was 
primarily manifested by anxiety, sleep impairment, nightmares, 
intermittent depression, intermittent emotional liability, slight 
restrictions in affect, flashbacks, exaggerated startle response, 
intrusive thoughts, irritability, avoidance behaviors, and 
difficulty getting along with others.  Although the Veteran 
expressed during this time that he was irritable, preferred to be 
alone, and disliked crowds, he was noted to be married and to 
have good relationships with his family.  The Veteran reported 
having difficulty getting along with customers.  However, he also 
reported on multiple occasions that he had a few friends, some of 
whom he interacted with during recreational activities.  
Additionally, he expressed enjoyment in participating in several 
hobbies and was active in his church.  His GAF scores for this 
time period were reported as 65 and 55, which is overall 
indicative of mild to moderate impairments in social and 
occupational functioning.  Indeed, the August 1995 VA examiner 
essentially concluded, following clinical examination of the 
Veteran, that his symptoms resulted in moderate difficulty in 
social and occupational functioning.  

With regards to the Veteran's occupational impairments, the Board 
recognizes the medical evidence dated during this time period 
containing an opinion from the Veteran's treating physician 
essentially that the Veteran was only able to work in the 
business he owned with his brother.  Here, the physician's 
opinion leaves open the possibility that the Veteran could work 
and was not totally disabled because of PTSD symptoms.  Indeed, 
the Veteran was able to maintain employment primarily as a 
bookkeeper in the business he partially owned with his brother 
for over forty years in either a part-time or full time capacity.  
While the Veteran reportedly had difficulty getting along with 
customers, he also reported that he performed other jobs 
associated with the service station that would likely require 
limited customer interaction.  Moreover, he reported during this 
time period that his work was limited during this time period 
primarily due to his back problems.  

Overall, the evidence does not indicate that the Veteran's 
psychiatric symptoms more closely approximated the criteria for a 
50 percent disability rating for this time period.  While the 
Veteran was noted to have some impairments in occupational and 
social functioning, the preponderance of the evidence does not 
indicate that he experienced considerable impairments in social 
and occupational functioning or impairments in these areas with 
reduced reliability or productivity, as contemplated by a 50 
percent disability rating under either the old or revised 
criteria.  Again, the Board notes that during this time the 
Veteran had good relationships with his family, interacted with 
friends and within his church regularly, and was able to work in 
the business he partially owned.  Moreover, the evidence does not 
show that the Veteran's PTSD was manifested by speech 
disturbances, panic attacks, difficulty understanding complex 
commands, or difficulty in establishing and maintaining effective 
work and social relationships.  While impairments in judgment and 
insight were noted during a March 1993 private psychiatric 
examination, all medical records dated prior and thereafter do 
not indicate overall impairments in judgment and thinking.  The 
Board recognizes the medical evidence dated during this time 
intermittently reflect slight impairments in affect and memory 
and some reported difficulty with his relationships with 
customers.  However, the Veteran demonstrated few, if any, of the 
remaining criteria necessary for disability rating higher than 50 
percent from February 27, 1992 to September 30, 1997, prior to 
August 6, 2004, under the new rating code.  Moreover, the level 
of impairment demonstrated in the evidence is appropriately 
contemplated by the criteria for the 30 percent disability rating 
assigned for this time period.  Here, the preponderance of the 
evidence, as discussed above, indicates that the Veteran's 
disability was manifested by occupational and social impairment 
that more closely approximates the criteria for a 30 percent 
disability rating.  Accordingly, the next-higher 50 percent 
rating is not warranted for this time period. 



Analysis- Disability Rating for PTSD from October 1, 1997 to 
February 24, 2009

Here, the Board finds that the Veteran's PTSD symptomatology more 
closely approximated the criteria for a 50 percent disability 
rating under the current diagnostic code.  The evidence dated 
during this time shows that the Veteran's PTSD was primarily 
manifested by evidence of occupational and social impairments 
with reduced reliability and productivity due to such symptoms as 
sleep impairments, intrusive thoughts, increased avoidance 
behaviors, increased startle response, constricted affect, 
decreased cooperativeness, increased irritability and agitation, 
some memory impairments, some judgment impairments, decreased 
concentration, flashbacks, and depression.  His GAF score for 
this time period ranged from 50 to 70, which is overall 
indicative of mild to serious impairments social and occupational 
functioning.  While the Board acknowledges that the evidence does 
not show disturbances of speech or impairments in understanding, 
or abstract thinking, the Veteran's symptoms overall and his GAF 
are generally commensurate with the diagnostic criteria for a 50 
percent disability rating under 4.130, Diagnostic Code 9411 
(2010). Therefore, resolving all reasonable doubt in the 
Veteran's favor, the Veteran's social and occupational 
impairments more closely approximates the criteria for a 50 
percent evaluation.  

In this regard, the Board finds the October 1997 and August 2004 
VA examiners' opinions to be probative.  The examiners 
essentially concluded that the Veteran's PTSD symptoms were of a 
moderate severity.  Indeed, the October 1997 VA examiner further 
concluded that the Veteran's symptoms resulted in moderate 
difficulty in social and occupational functioning, which was 
enhanced by the Veteran's withdrawal and irritability.  These 
opinions are considered probative as they are definitive and 
supported by detailed rationale.  Accordingly, the opinions are 
found to carry significant probative weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000). 
 
The Board has additionally reviewed the evidence to determine if 
a disability rating in excess of 50 percent may be assigned under 
the applicable rating criteria.  The preponderance of the 
evidence for this time period does not show that the Veteran's 
PTSD resulted in a severe impairment in the ability to establish 
or maintain effective or favorable relationships or that his 
symptoms were of such a severity and persistence to result in a 
severe impairment in the ability to retain or maintain 
employment.  See Diagnostic Code 9411 (1996).  Here, the Veteran 
reported during the October 1997 and August 2004 VA examinations 
essentially that he had a good relationship with his family and 
had hobbies that he enjoyed.  He reported during the October 1997 
examination that he worked for over forty-years and that his work 
was primarily restricted by his back problems.  The Veteran 
reported in August 2004 that he no longer worked due to 
difficulty getting along with others, which essentially 
reiterated his previous reports of same social impairment.  While 
the Veteran no doubtedly experienced social and industrial 
impairments during this time period, the preponderance of the 
evidence does not indicate that his symptoms rose to the level of 
severity in social and industrial impairments as contemplated by 
a 70 percent disability rating.  Accordingly, the preponderance 
of the evidence does not support the assignment of a disability 
rating in excess of 50 percent for this time period.  

Moreover, the Board concludes, based on the preponderance of the 
evidence, that the Veteran's PTSD was not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  The 
Board particularly points to the October 1997, August 2004, and 
June 2008 examination reports, which collectively show that the 
Veteran denied any suicidal or homicidal ideations or violent 
episodes and demonstrated no impairments in speech, personal 
appearance, hygiene, or spatial orientation.  Again, the Board 
recognizes the Veteran's August 2004 report of no longer working 
due to his perceived difficulty getting along with others.  
However, the preponderance of the evidence does not show that the 
Veteran has deficiencies in most areas of judgment, mood, and 
social relationships that affect his ability to function 
independently and appropriately, as is required to meet the 
criteria for the assignment of a 70 percent rating under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996) (2010).  The medical 
evidence reflects that the Veteran is generally able to care for 
himself.  As such, the medical evidence is not supportive for the 
assignment of a 70 percent disability rating for this time 
period.  

Analysis- Disability Rating for PTSD from February 25, 2009 to 
the Present

For the time period from February 25, 2009, the Board finds that 
the evidence of record is probative of a PTSD disability picture 
that more nearly approximates the criteria for a 70 percent 
disability rating under the current rating criteria.  As 
previously described, a 70 percent disability rating is assigned 
under the new rating code  old rating code for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
medical evidence dated since February 25, 2009, shows that the 
Veteran presented with a flat affect, uncooperative mood, memory 
impairments, impaired concentration, sleep impairments, recurrent 
intrusive thoughts, avoidance behaviors, feelings of detachment 
or estrangement from others, difficulty getting along with 
others, and irritability or outbursts of anger.  His GAF score 
during this time period was recorded as 55, which is indicative 
of serious impairments in social and occupational functioning.  
Indeed, the February 2009 VA examiner concluded that the 
intensity of the Veteran's PTSD varied between moderate and 
severe, and that his disability was responsible for his social 
detachment and avoidance, and limited his ability to get along 
and interact with others.  He was noted to have significant 
occupational impairments as the result of his PTSD, as determined 
by the April 2009, July 2009, and October 2009 VA examiners, who 
essentially opined that the Veteran likely experienced difficulty 
maintaining gainful employment due to his PTSD symptoms and age.  
When viewed in its entirety, and when all doubt in resolved in 
the Veteran's favor, the evidence dated from February 25, 2009, 
indicates that a 70 percent disability rating is warranted for 
the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).  

The Board further finds, however, that the preponderance of the 
evidence is against a finding that the Veteran's PTSD is 
productive of total occupational and social impairment due to 
such systems as outline in the diagnostic code or that he 
experienced virtual social isolation, disturbances in reality, 
thought or behavior, or an inability to maintain or retain 
employment at any time during this time period.  The medical 
evidence affirmatively shows that he does not suffer from gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, exhibit grossly inappropriate 
behavior or an intermittent inability to perform activities of 
daily living.  The medical evidence also reflects that he is not 
disoriented to time or place and does not have memory loss for 
names of close relatives, own occupation or own name.  In this 
instance, the Board finds probative the February 2009 VA 
examiner's opinion that there was not a total occupational and 
social impairment due to the Veteran's PTSD.  There is no 
probative evidence of record to rebut the February 2009 
examiner's opinion, or otherwise indicate that the Veteran's 
symptoms warranted the next-higher rating.  Essentially, the 
preponderance of the evidence dated from February 25, 2009, does 
not show that the criteria for a 100 schedular evaluation have 
been met.

Conclusion- Increased Rating for PTSD

In reaching the above determination, the Board has considered the 
Veteran and his family members' statements as to the nature and 
severity of his PTSD symptomatology.  The Veteran is certainly 
competent to report that his symptoms are worse.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for 
an increased schedular rating, VA must only consider the factors 
as enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased evaluation 
or that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).   

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.   In 
Thun v. Peake, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the 
disability ratings assigned herein for his PTSD contemplates the 
level of impairment reported by the Veteran, and there is no 
aspect of the Veteran's disability that is not contemplated by 
the schedular criteria.  Indeed, while higher ratings are 
available for the Veteran's disability, the preponderance of the 
evidence simply does not show that his symptomatology more 
closely approximates the criteria for higher ratings at during 
any of the identified periods currently on appeal.  While the 
Veteran has been reported to have significant industrial 
impairments, as explained above, these impairments are not so 
severe as to warrant disability ratings higher than what has 
already been assigned.  Moreover, such industrial impairments 
have been adequately contemplated by the currently assigned 
disability ratings.  For these reasons, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In conclusion, the Board finds that overall disability picture 
most closely approximates the criteria for a 30 percent 
disability rating for the Veteran's service-PTSD from February 
27, 1992, to September 30, 1997, a 50 percent disability rating 
from October 1, 1997, to February 24, 2009, and a 70 percent 
rating from February 25, 2009, to the present.  The Board has 
given consideration to whether any additional "staged ratings" 
are warranted for the Veteran's disability.  See Hart 21 Vet. 
App. 505.  However, there appears to be no identifiable period of 
time since the effective date of service connection, during which 
the PTSD symptomatology warranted a rating in excess that what 
has been already been assigned. 

Legal Criteria for Earlier Effective Date for TDIU

In this case, the Veteran maintains that an effective date prior 
to October 21, 2009, is warranted for the assignment of TDIU.  
Having reviewed the evidence of record in light of all relevant 
laws, the Board finds that an earlier effective date of February 
25, 2009, but not earlier, is appropriate for the grant of TDIU 
benefits.  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16.  A finding of total disability 
is appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  See 38 
C.F.R. §§ 3.340(a)(1), 4.15.

Controlling laws provide that a TDIU may be assigned when a 
Veteran has one service-connected disability rated at 60 percent 
or more, or two or more service-connected disabilities with at 
least one rated at 40 percent or more and he has a combined 
rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In 
calculating whether a Veteran meets that specified rating 
percentages, disabilities resulting from one incident, including 
the bilateral factors, are considered one disability.  The record 
must also show that the service-connected disabilities alone 
result in such impairment of mind or body that the average person 
would be precluded from securing or following a substantially 
gainful occupation.  38 C.F.R. § 4.16(a). 
 
A total disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in section 4.16(a).  Rating 
boards are required to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  The Court of Appeals for Veterans 
Claims (CAVC) has clarified that, where a claimant does not meet 
the schedular requirements of 4.16(a), the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only refer the 
claim to the Compensation and Pension Director for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 
   
In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of 
Appeals for Veterans Claims defined "substantially gainful 
employment" as an occupation that provides an annual income that 
exceeds the poverty threshold for one person, irrespective of the 
number of hours or days that a Veteran actually works and without 
regard to a Veteran's earned annual income.  In Hatlestad v. 
Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the 
central inquiry in determining whether a Veteran is entitled to 
TDIU is whether his or her service-connected disabilities alone 
are of sufficient severity to produce unemployability.  The 
determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could also 
potentially be due to external bases such as economic factors, 
but rather to all reasonably available sources of employment 
under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).  In determining whether the Veteran is 
entitled to a TDIU rating, neither nonservice-connected 
disabilities nor advancing age may be considered. 38 C.F.R. § 
4.19.  

Furthermore, marginal employment shall not be considered 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a). 

At the outset of the Veteran's claim, 38 C.FR. § 4.16(c) (1995) 
provided that where the only service-connected disability was a 
mental disorder assigned a 70 percent schedular evaluation, which 
precluded the Veteran from securing or following a substantially 
gainful occupation, the mental disorder would be assigned a 100 
percent schedular evaluation rather than an extra-schedular total 
evaluation.  During the pendency of the appeal, however, that 
section was removed.  That change was made, because, in VA's 
judgment, it was possible that a veteran could be properly 
evaluated at a level less than 100 percent based on average 
impairment, but because of unique aspects of his or her 
individual situation, might still be unable to secure or follow a 
substantially gainful occupation.  In order to allow rating 
specialists the flexibility to fairly evaluate such situations, 
VA would apply 38 C.F.R. § 4.16(a) to mental disorders in the 
same manner that it did to other disabilities.  Schedule for 
Rating Disabilities; Mental Disorders (Proposed Rule), 61 Fed. 
Reg. 54825, 54830 (October 26, 1995); Schedule for Rating 
Disabilities; Mental Disorders (Final Rule), 61 Fed. Reg. 52695, 
52700 (October 8, 1996).  That change was effective November 7, 
1996.  In such cases, VA must consider the claim for a total 
rating due to unemployability caused by service-connected 
disability under the former 4.16(c) and the current 4.16(a) and 
apply that which is most favorable to the Veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); Op. VA Off. Gen. Counsel, 
Precedent 11-97 (March 25, 1997) (published in VA Summary of 
Precedent Opinions of the General Counsel, 62 Fed. Reg. 37952, 
37953 (July 15, 1997). 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, 
the effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1) .  However, for an 
increase in disability compensation, to include a claim for TDIU, 
the effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. §3.400(o)(2).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under 
38 U.S.C.A. § 5110(b)(2), which provides that the effective date 
of an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 38 
U.S.C.A. § 5110(b)(2) required a review of all the evidence of 
record (not just evidence not previously considered) as to the 
disability in order to ascertain the earliest possible effective 
date.  Thus, determining whether an effective date assigned for 
an increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim as 
well as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 10 
Vet. App. at 521.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for one or 
more benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
3.155.

In order to determine whether the Veteran is entitled to an 
earlier effective date for the assignment of TDIU, the Board must 
first determine when the Veteran filed his claim for TDIU.  The 
Board acknowledges that the claim for TDIU was initially 
considered by the RO in the January 1996 rating decision as part 
of the claim for an increased disability rating for PTSD.  The 
Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the U.S. Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on TDIU is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

Essentially, the Court has determined that entitlement to a TDIU 
is raised when a Veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 
587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for 
a TDIU is raised as part of an increased rating claim only when 
the Roberson requirements are met). 

In this case, the claims file reflects that the Veteran filed a 
claim for an increased disability rating for his service-
connected psychiatric disability on February 27, 1992.  
Subsequently, he submitted a July 1992 letter from his treating 
physician, Dr. M.A.M., in support of his claim for an increased 
disability rating for PTSD.  In the letter, Dr. M.A.M. 
essentially indicated that the Veteran was only able to work in 
brother's automotive business due to his PTSD and that he was 
otherwise unable to have any gainful employment.  

Thus, the Veteran submitted evidence of unemployability in 
connection with his claim for increased ratings, and a claim for 
a TDIU was reasonably raised by the record.  See Roberson, 251 
F.3d at 1378.  Under the Court's reasoning in Rice, the inferred 
claim for a TDIU is considered part of the Veteran's February 27, 
1992 claim for increased rating for his psychiatric disability.  
Therefore, even though the Veteran did not file a formal claim 
for a TDIU prior to the January 1996 rating decision, a claim for 
a TDIU was actually received on February 27, 1992, the date the 
claim for increased rating for his psychiatric disability was 
received.  

Accordingly, as TDIU had been reasonably raised by the evidence 
of record, the Board finds that the provisions of 38 C.F.R. § 
4.16 apply to this case, and the effective date will be the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred, if the increase occurred 
within a year of his claim for TDIU, or the date of receipt of 
claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. §3.400(o)(2).  

Having found that an informal claim for TDIU was reasonably 
raised by the record, the Board must now determine when it was 
factually ascertainable that the Veteran was entitled to TDIU 
benefits.  

Effective Date for TDIU Benefits Under 38 C.F.R. § 4.16(b)

Here, the Board notes that while the Veteran essentially filed an 
informal claim for TDIU benefits on February 27, 1992, he did not 
meet the schedular requirements for TDIU consideration prior to 
February 25, 2009.  The Board notes that prior to this date, and 
as assigned herein, the Veteran's sole service-connected 
disability was PTSD, rated as 30 percent disabling from the date 
of his claim to September 30, 1997, and 50 percent disabling from 
October 1, 1997, to February 24, 2009.  For the reasons outlined 
above, the Board finds that the Veteran did not meet the criteria 
for a higher disability rating for his PTSD prior to February 25, 
2009.  Therefore, the Veteran did not meet the 70 percent 
schedular criteria for consideration of a TDIU under 38 C.F.R. § 
4.16(a).  Moreover, the provisions of 38 C.F.R. § 4.16(c) do not 
apply for this time period, as the Veteran's sole service-
connected mental disability was not rated as 70 percent 
disabling.  However, it is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  38 C.F.R § 4.16(b).  Thus, the 
Board must consider whether referral for extra-schedular 
consideration is warranted under 38 C.F.R. § 4.16(b) from the 
date of the Veteran's claim to February 24, 2009.

The Board notes that an assessment for extra-schedular referral 
requires consideration of the Veteran's service-connected 
disability, employment history, educational and vocational 
attainment and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b).  The Veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. § 3.41(a), 4.19.  The issue at hand 
involves a determination as to whether there are circumstances in 
this case, apart from the nonservice-connected conditions and 
advancing age, that would justify a total disability rating based 
on unemployability.  VanHoose v. Brown, 4 Vet. App. 361 (1993).  
The Board must determine if there is some service-connected 
factor outside the norm which places the Veteran in a different 
position than other Veterans with a 30 percent and a 50 percent 
combined disability ratings for these particular time periods.  
The fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating provides 
recognition of such.  Rather, the Veteran need only be capable of 
performing the physical and mental acts required by employment.  
Id.  The schedular criteria contemplate compensating a Veteran 
for considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 C.F.R. § 
4.1. 
  
In this regard, the Board finds that the preponderance of the 
evidence does not indicate that referral for consideration of 
TDIU under 38 C.F.R. § 4.16(b) is warranted from the date of the 
Veteran's claim until February 24, 2009.  Although the Veteran 
has asserted that he was limited to working in his family 
business and that he was unable to work in any other environment 
due to his PTSD, the preponderance of the evidence for this time 
period does not indicate that the Veteran's service-connected 
PTSD resulted in symptoms so outside of the norm as to not have 
been adequately contemplated by the disability ratings assigned 
herein.  Here, the Board highlights that the disability ratings 
assigned for the Veteran's PTSD specifically provide 
consideration for the social and occupational impairments due to 
psychiatric symptomatology.  See generally 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996) (20101).  The preponderance of the 
evidence does not show that the Veteran was incapable of 
performing the physical and mental acts necessary for employment 
solely due to his PTSD.  Indeed, the Veteran worked, at least in 
some capacity, in the business he partly owned with his brother 
up until August 2004.  Moreover, and as highlighted by the August 
1995, and October 1997 VA examiners, there is no indication from 
the evidence of record that the Veteran actually attempted any 
other employment.  Essentially, the preponderance of the medical 
evidence does not indicate, even when considering the limitations 
and severity of his PTSD, that some factor exists which takes his 
case outside the realm of the usual so as to render impracticable 
his 30 percent and 50 percent schedular ratings.  

In making the above determination, the Board recognizes that the 
record contains several medical opinions essentially that the 
Veteran was limited to employment only within his family's 
business and was otherwise unemployable due to his PTSD.  Thus, 
the argument is raised that his alleged limited ability to only 
work in his family's business takes his case outside of the norm 
to warrant extra-schedular consideration.  The Board recognizes 
that the medical evidence includes private medical opinions 
essentially that the Veteran was unable to maintain employment 
outside of his family's business; however, these opinions do not 
indicate that referral for extra-schedular consideration for TDIU 
is warranted.  Although Dr. M.A.M.'s July 1992 and July 1998 
opinions and the July 2010 retrospective opinion from the private 
psychologist highlight the Veteran's PTSD symptomatology, to 
include anxiety and difficulty getting along with others, and his 
employment history, these opinions do not clearly identify any 
aspect of the Veteran's PTSD that makes his circumstances so 
unique as to warrant referral for extra-schedular consideration.  
The evidence does not reflect that, for any part of the rating 
period on appeal, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.   See 
C.F.R. § 3.321 (providing that referral for extra-schedular 
consideration is warranted for cases that "present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization to render impractical the application 
of the regular schedular standards").   

Again, the Board reiterates that the symptomatology specifically 
highlighted by these opinions is contemplated by the disability 
ratings assigned herein.  The rating criteria allows for higher 
schedular ratings for social and occupational impairments of 
greater severity.  However, the preponderance of the evidence 
does not demonstrate, as determined above, that schedular ratings 
higher than what has been assigned herein are warranted in this 
case.  Given that the preponderance of the evidence is negative 
for any identifiable aspect of the Veteran's disability that is 
not already contemplated and adequately compensated by the 
assigned schedular ratings, the Board finds the Veteran's claim 
for does not warrant referral for extra-schedular consideration 
for TDIU benefits.

In so deciding, the Board has considered the statements made by 
the Veteran and his family as the impact his PTSD had on his 
ability to work.  Because a layperson is competent to establish 
the presence of observable symptomatology, the Board finds the 
Veteran and his family competent to state the affects of the 
Veteran's service connected PTSD in social and occupational 
settings and finds the statements to be credible.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds 
these statements have limited probative value as to the claim for 
TDIU as neither the Veteran nor his family members are qualified 
to render medical determinations.  Lay persons are not competent 
to opine as to medical etiology or render medical opinions.  Id.; 
see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds 
that the lay statements are outweighed by the medical evidence of 
record.

Earlier Effective Date for TDIU Benefits under 38 C.F.R. § 
4.16(a)

Here, the Board finds that TDIU benefits are warranted under 38 
C.F.R. § 4.16(a) from February 25, 2009.  As determined above, 
the Board has determined that the Veteran's service-connected 
PTSD warrants a 70 percent disability rating from February 25, 
2009.  Thus, the Veteran's single service-connected disability 
meets the schedular rating criteria for consideration of TDIU 
benefits under 38 C.F.R. § 4.16(a) from this date.  

In this regard, the evidence of record shows that the Veteran 
reported in August 2004 that he was unemployed.  Medical evidence 
dated since February 25, 2009, includes multiple opinions with 
regards to the Veteran's ability to work.  While the February 
2009 VA examiner opined that if the Veteran was unable to work it 
was more due to his age and possible learning disability than his 
PTSD, subsequent VA examiners essentially opined in July 2009 and 
October 2009 that the Veteran was unable to maintain gainful 
employment due to his PTSD.  The Board finds all of these 
opinions to be probative, as they are based on reviews of the 
claims file and are supported by detailed rationale.  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims files and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  Thus, the medical evidence of 
record includes conflicting, yet equally probative medical 
opinions as to whether the Veteran is unable to maintain 
substantial employment due to his service-connected PTSD.  Given 
this, the Board finds that the evidence is, at the very least, in 
relative equipoise as to whether the Veteran has been unable to 
secure and maintain substantial employment due to his service-
connected PTSD during this identified time period.  Accordingly, 
the Board must resolve this issue in favor of the Veteran and 
grant the claim for TDIU benefits from February 25, 2009.  

In sum, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that an effective date of February 25, 
2009, for the award of TDIU is warranted.  38 C.F.R. §§ 3.102, 
3.400, 3.340, 3.34l, 4.16(a).  To this extent, the appeal is 
granted.


ORDER

A disability rating in excess of 30 percent for PTSD from 
February 27, 1992 to September 30, 1997, is denied.

A disability rating of 50 percent for PTSD from October 1, 1997, 
to February 24, 2009, is granted, subject to the laws and 
regulations governing monetary awards.

A disability rating of 70 percent for PTSD from February 25, 
2009, to October 20, 2009, is granted, subject to the laws and 
regulations governing monetary awards.

A disability rating in excess of 70 percent for PTSD from October 
21, 2009, to the present is denied.

An effective date of February 25, 2009, but not earlier, for the 
assignment of TDIU benefits is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


